NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            JAN 26 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.   14-50454

              Plaintiff-Appellee,                D.C. No. 2:12-cr-00793-PA-1

 v.
                                                 MEMORANDUM*
JORGE DOMINGUEZ, AKA Boxer,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                           Submitted January 13, 2017**
                              Pasadena, California

Before: TROTT, McKEOWN, and WATFORD, Circuit Judges.

      Pursuant to a negotiated plea agreement, Jorge Dominguez pleaded guilty to

one count of conspiracy to distribute methamphetamine, a crime carrying a

mandatory minimum sentence of ten years. Subsequently, he filed a motion to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withdraw his plea on the grounds that (1) he believed according to his plea

agreement that the court would have discretion to impose a sentence lower than the

statutory ten-year minimum, (2) his plea was not knowing and intelligent and thus

not voluntary, and (3) his counsel’s performance was constitutionally deficient.

      The district court conducted a thorough hearing on Dominguez’s claims and

denied them all. The court concluded that Dominguez had failed to establish a fair

and just basis to support his request. Based on (1) the language of his written plea

agreement, (2) his answers to the oral colloquy at the time of the plea, and (3) his

attorney’s sworn answers to interrogatories that he told his client before the plea

that “the law required the court to sentence him to no less than 10 years,” the court

determined that Dominguez understood full well that he faced a mandatory

minimum sentence of 10 years.

      Dominguez appeals the court’s rulings, attacks the sufficiency of the court’s

Rule 11 colloquy, and presents us with a stand-alone claim of ineffective assistance

of counsel.

      The record amply supports the court’s factual findings and denial of

Dominguez’s motion to withdraw his plea. As the court concluded, “He simply

wanted a better deal and, when confronted with witness tampering, decided to take

the government’s deal.” Also, we perceive no error in the Rule 11 exchange.


                                           2
       Ordinarily we leave claims of ineffective assistance of counsel to collateral

review. However, when the record on this issue has been sufficiently developed by

the district court, we have discretion to do so on direct appeal. United States v.

Davis, 36 F.3d 1424, 1433 (9th Cir. 1994). Because Dominguez’s issue of

representation rests on the same factual foundation as his attempt to withdraw his

plea, and the record on it is full and complete, we exercise our discretion to decide

it in this context.

       On the merits, we agree with the district court’s findings: “The evidence

showed that prior counsel fully discussed with the defendant his case, his chances

of success, including his weak entrapment defense, and the evidence of the

informant’s conviction.” When the defendant’s attempt to tamper with witnesses

came to light, counsel’s options were severely degraded.

       AFFIRMED.




                                           3